 

IN THE UNITED STATES DISTRICT COURT MAR 27 2020

 

FOR THE DISTRICT OF MONTANA Clerk, US District Court
BILLINGS DIVISION Districr a
SUSAN DOW,
CV 20-31-BLG-SPW
Plaintiff,
VS. ORDER

SAFECO INSURANCE COMPANY
OF AMERICA, a Liberty Mutual
Company; and LIBERTY MUTUAL
INSURANCE COMPANY,

 

Defendants.

 

Defendants Safeco Insurance Company of America and Liberty Mutual
Insurance Company move for the admission of David T. Moran to practice before
the Court in the above captioned matter with Clayton H. Gregersen of Billings,
Montana, designated as local counsel. The motion complies with Local Rule
83.1(d), and plaintiff does not object.

IT IS SO ORDERED that Defendants Safeco Insurance Company of
America and Liberty Mutual Insurance Company’s motion to admit David T.
Moran to appear pro hac vice (Doc. 3) is GRANTED and he is authorized to
appear as counsel with Clayton H. Gregersen pursuant to L.R. 83.1(d) in the above

captioned matter.
fae-
DATED this of ae day of March, 2020.

“SUSAN P. WATTERS
United States District Judge
